DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 15 line 31, the phrase “Fi. 7” should be replaced with “Fig. 7”.
On page 16 line 9, the phrase “end cap 74” should be replaced with “end piece 74”.
On page 16 line 10, the phrase “end piece 76” should be replaced with “end cap 76”.
On Page 16 line 19, the phrase “end caps 74, 76” should be replaced with “an end piece/cap 74, 76” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 lines 8-10, the disclosure that the metal component provides the first and second walls is confusing in light of the “double-walled” disclosure.  As written, the first and second walls do not play a role in the definition of the double-wall which is not supported.  This phrase should be replaced with “the double-wall being defined by a first wall… and a second wall”.   
With regards to claim 1 line 14, the phrase “inwardly facing inner surfaces of the metal component” is unclear.  Earlier on line 10, the metal component is disclosed as having first and second walls.  It is unclear if the inwardly facing surface represents the same or a different structure as the first and second walls.  The inner surfaces of the first and second walls define the slot and the claim needs to acknowledge this relationship because this is the only way it is supported.  Claim 3 has the same issue.
With regards to claim 1 lines 16-17, the phrase “the movable blade is, in a mounted state, preloaded and movably arranged in the guide slot” is unclear.  It is unclear what defines the mounted state.  The blade set comprises the movable blade and, in order to do that, the movable blade must inherently be mounted therein as disclosed in the specification.  What structure allows for the movable blade to be considered preloaded?  With regards to the last portion of the phrase, the previous limitation discloses the blade is movably arranged in the slot.  This whole limitation spanning lines 16-18 should be deleted.
With regards to claim 1 lines 19-20, it is unclear what part of the metal component and the insert contact the sides of the blade.  Earlier inner surfaces are disclosed and, as written, the inner surfaces do not engage the movable blade which does not appear to be supported.    
	With regards to claim 3, it is unclear what the metal component is held in place in relation to?  Is this “held in place” function the same or a different function than the claim 1 force-fit relationship?  As written, they are force-fit and separately the insert holds the component which does not appear to be supported.  
	With regards to claims 3, 5, and 7, it is unclear how the inner surfaces are spaced away from one another and how the walls are spaced away from one another since both are connected to each other.  First each claim must recognize that the inner surfaces are inner surfaces of the walls.  Second, it must be better explained which part of the inner surfaces of the walls are spaced from each other.
	With regards to claim 4, what defines the lateral direction?  What is a plane perpendicular to the lateral direction.  The lateral direction must be defined with existing structure so it is clear.
	With regards to claim 5, how do the insert and the movable blade have anything to do with the spacing between the first and second walls?  If portions of these walls were not spaced, the insert and movable blade could not be received therein.
	With regards to claim 7, it is unclear how the blade set comprising all of the structural limitations in claim 1 can be associated with a metal component in an unassembled state.  It is unclear what defines the contact region?  The walls engage each other and the spacing changes.  It is unclear what part of the spacing is being used.  Do all parts of the spacing define this relationship with the vertical spacing offset?  How is the spacing smaller than the vertical offset when both the insert and the movable blade appear to be in this spacing?
	With regards to claim 7, what structure defines the vertical offset spacing between the insert and the movable blade when claim 1 discloses the insert contacts the second side of the blade.
	With regards to claim 9, the phrase “a lateral guide…is provided by a driving connector” is unclear.  It is unclear if there is supposed to be both a lateral guide structural limitation and a driving connector structural limitation or if the driving connector performs a lateral guiding function for the movable blade.
	With regards to claim 10, the phrase “a first leading edge” is unclear.  Claim 1 previously discloses at least one toothed leading edge”.  it is unclear if the claim 10 first leading edge represents the same or different structure than the claim 1 edge.  As written, there are three edges which is not supported.
	With regards to claim 10, it is unclear why the “stationary blade” terminology is used when introducing the first and second edges.  Claim 1 discloses the metal component has the claim 1 edge.  Using the stationary blade terminology is confusing in light of the metal component having the edge in claim 1.   
       	With regards to claim 10, do the movable blade teeth cooperate with the stationary blade teeth in claim 1?
With regards to claim 11, what structure incorporates the end cap?  The end cap is on the support insert.
	With regards to claim 12, the caps do not further limit the “at least one lateral end cap limitation of claim 11.  Therefore, there are at least 3 end caps which are not supported.
	Claim 16 is very confusing.  The support insert and the metal component make up the blade set.  How does the blade set lock and provide a positive fit connection with itself?  How does the blade set play a role in the relationship between the insert and the component?  Claim 1 already discloses these two are force-fit together.  As written, the lock and positive-fit are in addition to the claim 1 fit which does not appear to be supported.  In light of claim 1, what structure allows for a lock relationship?  In light of claim 1, what structure allows for a positive-fit connection?  Claim 16 needs to further limit the force-fit limitation of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 10, and 16 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by CN106346519.  Wu (2018/0257248) is an English publication of CN106346519.  Any reference to the English publication will have the name “Wu” in the brackets.  
With regards to claim 1, CN106346519 discloses the same invention including a blade set (Fig. 4) having a stationary blade (1, 5, 2) with a support insert (5, 2) and a metal component (1) are force-fitted to one another (Fig. 3 and paragraph [0024] in Wu), the metal component is at least sectionally deformed to define at least one toothed leading edge having double-walled stationary blade teeth (11), the metal component provides a first wall that is arranged to serve as a skin-facing wall when in operation (Fig. 3, top horizontal wall of 1) and a second wall that is facing away from the first wall (Fig. 3 angled lower wall of 1), a movable blade (3) having a plurality of movable blade teeth (31), a guide slot (Fig. 3) for the movable blade is defined between inwardly facing inner surfaces  of the metal component (inner surfaces of 1) and the support insert (53), the movable blade is movably arranged between the metal component and the support insert in the guide slot (Fig. 3), the movable blade is, in the mounted state, preloaded and movably arranged in the guide slot between the metal component and the support insert (Fig. 3), and a first side of the moveable blade is arranged to contact the metal component and a second side of the moveable blade is arranged to contact the support insert (Fig. 3 and paragraph [0030] in Wu).
	With regards to claims 2-5, 7, 9, 10, and 16, CN106346519 discloses a vertical guide clearance for the movable blade in the guide slot between the first wall of the metal component and a central portion of the support insert (Fig. 3), the metal component being is held in place by the support insert (paragraph [0024] in Wu), the inner surfaces of the metal component and the support insert are spaced away from one another (Fig. 3, at least a  portion of 5 is spaced away from inner surfaces of 1), the stationary blade teeth are, when viewed in a cross-sectional plane perpendicular to a lateral direction, substantially U-shaped or V-shaped (Figs. 1 and 4), and have a first leg formed by the first wall (Figs. 1 and 4) and a second leg formed by the second wall (Figs. 1 and 4), and wherein the first leg and the second leg merge into one another to form a tip of the stationary blade teeth (11), the first and second walls are spaced away from one another by the insert and the movable blade (Fig. 3), the first wall and the second wall of the metal component being capable to be spaced away from one another in a contact region by a clearance that is smaller than a vertical spacing offset defined by the support insert and the movable blade (1 is a flexible metal sheet), a lateral guide (41) for the movable blade is provided by a driving connector attached to the movable blade (41), the driving connector is slidably received in a connector slot formed in the support insert (52), a first leading edge (Figs. 1 and 3) and a second leading edge (Figs. 1 and 3) opposite to the first leading edge is formed at the stationary blade (Figs. 1 and 3), the first wall of the metal component extends from the first leading edge to the second leading edge (Fig. 4), the movable blade teeth have a first series of teeth (Fig. 4 and 31) and a second series of teeth (Fig. 4 and 31) that cooperate with the first leading edge and the second leading edge, respectively (Figs. 3 and 4), and locking features enabling a positive-fit connection between the support insert and the metal component (paragraph [0024] in Wu).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN106346519.  Wu (2018/0257248) is an English publication of CN106346519.  Any reference to the English publication will have the name “Wu” in the brackets.
With regards claim 8, CN106346519 discloses the metal component being a sheet metal component (paragraph [0008] lines 1-2 in Wu).
However, CN106346519 fails to disclose the support insert being a separately formed injection molded plastic part.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the support insert from any reasonable material including injection molded plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Such a modification would have been an obvious because the injection molded plastic is a manufacturing process for producing parts that are designed with fine detail and because applicant has not disclosed the support insert formed from injection molded plastic part provides an advantage, is used for particular purpose, or solves a stated problem.  Therefore, it would have been an obvious matter of design choice to modify the device of CN106346519 to obtain the invention as specified in claim 8.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
 Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3-11-22 have been fully considered but they are not persuasive.  With regards to the arguments directed towards the lack of an English translation, Applicant provided the reference CN106346519 and on the very first page of that reference is a list of other publications.  US2018/0257248 is an English equivalent of CN106346519 and was cited on the PTO-892 in the previous Office action.  With regards to the art rejection, paragraphs [0030] –[0031] disclose that 53 engages the movable blade.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12 October 2022

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724